         Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LAUREN DEWALT
 602 Parkview Drive
                                                  NO. _____________________
 Phoenixville, PA 19460

                   Plaintiff,                     CIVIL ACTION

                       vs.
                                                  JURY TRIAL DEMANDED
 ALLIANCE PHARMA INC.
 17 Lee Boulevard
 Malvern, PA 19355

                  Defendant.

                                         COMPLAINT

        Plaintiff, by and through her undersigned counsel, hereby files this Complaint against

Defendant.

                                       INTRODUCTION

   1.      Plaintiff initiates this action to seek redress against Defendant for unlawful violations

of Title VII of the Civil Rights Act (“Title VII”) and other applicable law.

                                            PARTIES

   2.      Plaintiff is Lauren Dewalt, an adult individual currently residing at the above address.

   3.      Defendant, Alliance Pharma Inc., is a contract research organization specializing in

drug metabolism and pharmacokinetics, and bioanalytical services.

   4.      At all times relevant hereto, Defendant acted by and through its agents, servants, and

employees, each of whom, at all times relevant, acted within the scope of his or her job duties.
          Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 2 of 9




    5.          Defendant is an “employer” within the meaning of Title VII because it is engaged in

an industry affecting interstate commerce and because they maintain or maintained fifteen (15) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

    6.          Defendant also maintains sufficient employees to satisfy the jurisdictional prerequisites

of the Pennsylvania Human Relations Act (requiring four or more employees).

                                     JURISDICTION and VENUE

    7.          All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    8.          The Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

    9.          The United States District Court for the Eastern District of Pennsylvania may exercise

original subject-matter jurisdiction over the instant action pursuant to 28 U.S.C. §§ 1331 and

1343(a)(4) because it arises under the laws of the United States and seeks redress for violations of

civil rights.

    10.         The Court may also maintain supplemental jurisdiction over state law claims set forth

herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

because they are sufficiently related to one or more claims within the Court’s original jurisdiction

in that they form part of the same case or controversy.




                                                     2
          Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 3 of 9




    11.     Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1391(b)(1) and 1391(b)(2) because Defendant is located in and conducts business in this judicial

district and because a substantial part of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district (Plaintiff was employed in the Eastern District of

Pennsylvania at the time of the illegal actions set forth herein).

                    PROCEDURAL and ADMINISTRATIVE REMEDIES

    12.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    13.     Plaintiff has satisfied the procedural and administrative requirements for proceeding

with an action under Title VII.

    14.     Plaintiff filed a timely written charge of discrimination with the Philadelphia Office of

the Equal Employment Opportunity Commission alleging discrimination on or about January 14,

2021 (No. 530- 2021-01498).

    15.     Plaintiff’s complaint was cross-filed with the Pennsylvania Human Relations

Commission.

    16.     The instant action is timely because it is initiated within ninety (“90”) days after the

issuance of a Right to Sue letter from the EEOC dated January 19, 2021.

    17.     Plaintiff has exhausted her administrative remedies as to the allegations of the instant

Complaint.

                                   FACTUAL BACKGROUND

    18.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.




                                                   3
         Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 4 of 9




   19.     Plaintiff worked for Alliance Pharma Inc. (“Alliance”) from November 26, 2018 until

her departure on April 10, 2020.

   20.     After Plaintiff received new responsibilities of Head of Sample Management and

Archivist in February 2020, she requested a meeting Feng “Frank” Li (“Li”), the President and

CEO of Alliance.

   21.     In that meeting, which occurred on March 20, 2020, Plaintiff requested a salary

increase, commensurate to both her new responsibilities and to the salary which both of her

predecessors, one male and one female, without children, had received.

   22.     At that time, Plaintiff’s salary was $34,000.

   23.     Plaintiff requested an annual salary of $40,000.

   24.     Plaintiff understood that a salary of $40,000 would still be approximately $10,000 less

than her two predecessors.

   25.     When Plaintiff went to the meeting to discuss a salary raise, both Li and Stacie Shaffer,

Human Resources Representative, were present.

   26.     Li asked Plaintiff what salary she was looking to receive.

   27.     Plaintiff stated that given her new job responsibilities, on top of already being the

Controlled Substance Officer, Sample Coordinator, and assisting with Business Development

Department creating event flyers and social media graphics, she felt that she was deserving of an

annual increase of $6,000 totaling $40,000 per year.

   28.     Plaintiff, however, stated she was open to discussion.

   29.     Li’s demeanor immediately changed and his tone became threatening.

   30.     Li began berating Plaintiff, calling her a “chair,” and stating that in order to get a raise

she needed to be a “table.”



                                                  4
          Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 5 of 9




   31.     Li also told Plaintiff that because she had children and that her fiancé also worked for

Alliance, he had already been “so generous” as to give her more than she deserved and she should

be happy with what she was given.

   32.     Plaintiff understood Li to say that she, Plaintiff , should be happy without a raise and if

she continued to ask for additional compensation for her additional duties, he would take away not

only her job but her fiancé’s as well.

   33.     Li then continued to call her a chair several more times.

   34.     Li also said that “sometime in the future” she could receive a raise if she had proven

herself competent enough to perform the job responsibilities that he had already assigned her and

that she was already actively performing.

   35.     Plaintiff gave her two-week notice several days after the salary negotiation.

   36.     Li immediately stripped Plaintiff of any and all responsibilities aside from “Sample

Coordinator,” stripped her of certain building accesses, and her last day of work was April 10,

2020.

   37.     Li then fired her fiancée, Christopher Sullivan, without notice or reason on April 29,

2020.

                                              COUNT I
                                         Title VII Violations

   38.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   39.     Plaintiff is a member of a class protected under Title VII because she is a woman.

   40.      Plaintiff was well-qualified for her position because she performed it in an exemplary

manner.




                                                  5
            Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 6 of 9




    41.      Plaintiff suffered an adverse employment action in the form of not being given a raise

equal to a man and a woman without children.

    42.      Defendant’s refusal to pay Plaintiff in accordance with her predecessors occurred under

circumstances giving rise to an inference of discrimination because she is a woman with two young

children.

    43.      Plaintiff suffered damages due to this intentional discrimination.

    44.      The foregoing conduct by Defendant constitutes unlawful discrimination against

Plaintiff on the basis of her gender.

    45.      As a result of Defendant’s unlawful discrimination, Plaintiff has suffered damages as

set forth herein.

                                           COUNT II
                                     Equal Pay Act Violations

    46. The allegations contained in the foregoing paragraphs of this Complaint are incorporated

by reference herein as if the same were set forth at length.

    47. Defendant’s employees of the opposite sex were paid differently for performing “equal

work” or work of substantially equal skill, effort, and responsibility, under similar working

conditions.

    48. The same constitutes a violation of federal law.

    49. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as set forth

herein.

                                        COUNT III
                         Pennsylvania Human Relations Act (“PHRA”)

    50.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.



                                                  6
          Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 7 of 9




   51.      Defendant violated the PHRA by its discriminatory actions against Plaintiff.

   52.      As a direct and proximate result of Defendant’s violations of the PHRA, Plaintiff has

sustained the injuries, damages and losses set forth herein.

                                           COUNT IV
                                         The Fair Pay Act

   53.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   54.      Plaintiff suffered an unlawful employment practice with respect to discrimination in

compensation.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against the

Defendant and that it enter an Order as follows:

            a. Defendant is to be permanently enjoined from engaging in discrimination against

                Plaintiff on any other basis prohibited under applicable law;

            b. Defendant is to be prohibited from continuing to maintain its illegal policy,

                practice, or custom of permitting discrimination and retaliation in the workplace,

                and is to be ordered to promulgate an effective policy against such harassment and

                discrimination and to adhere thereto;

            c. Defendant is to be prohibited from continuing to maintain its unlawful policy,

                practice, or custom of discriminating against employees and is to be ordered to

                promulgate an effective policy against such discrimination and to adhere thereto;

            d. Defendant is to compensate Plaintiff, reimburse Plaintiff, and to make Plaintiff

                whole for any and all pay and benefits Plaintiff would have received had it not been

                for Defendant’s illegal actions, including but not limited to back pay, front pay,


                                                 7
Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 8 of 9




    salary, pay increases, bonuses, medical and other benefits, training, promotions,

    pension, and seniority to the extent applicable and available as a matter of law.

    Plaintiff should be accorded those benefits illegally withheld from the date Plaintiff

    first suffered discrimination at the hands of Defendant or its agents until the date of

    verdict;

 e. Plaintiff is to be awarded actual damages, as well as damages for the pain, suffering,

    and humiliation caused by Defendant’s actions to the extent they are available as a

    matter of law;

 f. Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

    amount believed by the Court or trier of fact to be appropriate to punish Defendant

    for its willful, deliberate, malicious and outrageous conduct and to deter Defendant

    or other employers from engaging in such misconduct in the future;

 g. Plaintiff is to be accorded any and all other equitable and legal relief as the Court

    deems just, proper, and appropriate;

 h. Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

    fees as provided by applicable federal and state law;

 i. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

    financial recovery available to Plaintiff in light of the caps on certain damages set

    forth in applicable federal law and to reflect the tax consequences thereof;

 j. Plaintiff is to be granted such additional injunctive or other relief as may be

    requested during the pendency of this action in an effort to ensure Defendant does

    not engage – or ceases engaging – in unlawful retaliation against Plaintiff or other

    witnesses to this action;



                                      8
        Case 2:21-cv-01064-GEKP Document 1 Filed 03/05/21 Page 9 of 9




          k. Plaintiff is to awarded costs and attorneys’ fees as appropriate;

          l. The Court is to maintain jurisdiction of this action af ter verdict to ensure

             compliance with its Orders therein.



                                                          Respectfully submitted,

                                                           KOLMAN LAW, P.C.

                                                          /s/ Timothy M. Kolman
                                                          Timothy M. Kolman, Esquire
                                                          Sarah A. Biscoe, Esquire
                                                          414 Hulmeville Avenue
                                                          Penndel, PA 19047
                                                          (215) 750-3134
                                                          Attorneys for Plaintiff

Dated: March 5, 2021




                                               9
